Citation Nr: 0617506	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  05-14 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted entitlement to service 
connection for PTSD, evaluated as 50 percent disabling.

In a February 2005 statement, the veteran claimed entitlement 
to individual unemployability.  The RO has not addressed the 
issue of entitlement to a total rating based on individual 
unemployability, and it is referred for appropriate action.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  PTSD is manifested by depression, sleep disturbance, 
impaired judgment and insight, and decreased concentration as 
well as significant difficulty maintaining employment and 
preserving social relationships.



CONCLUSION OF LAW

Criteria for an initial rating higher than 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Codes 9411, 9440 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the appellant's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.

In a letter dated in July 2004, VA notified the veteran of 
the information and evidence needed to demonstrate 
entitlement to service connection for PTSD, including what 
part of that evidence the veteran was to provide and what 
part VA would attempt to obtain for him.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The letter also advised the 
veteran to submit any additional information related to his 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 
(2004).  The letter did not notify the veteran of the 
information and evidence needed to demonstrate the degree of 
disability or the effective date of an award; however, the 
Board finds that the technical deficiency was not prejudicial 
in this case because the purpose of VCAA notice was fulfilled 
when service connection was granted and an initial disability 
rating and effective date were assigned for PTSD.  See 
Dingess/Hartman, 19 Vet. App. at 490-91.  

The Board notes that VA does not have an obligation to 
provide additional notice of the information and evidence 
necessary to substantiate issues raised in a notice of 
disagreement if original notice was provided.  See VA General 
Counsel Opinion, VAOPGCPREC 8-2003 (Dec. 22, 2003).  
Moreover, the veteran was provided notice of the criteria of 
a higher rating for PTSD in a March 2005 Statement of the 
Case, and he had an opportunity to supplement the evidentiary 
record.  Notably, the veteran does not allege that notice in 
this case was less than adequate.  Therefore, the Board finds 
that the veteran was effectively notified of the information 
and evidence necessary to substantiate and complete his 
claim.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, VA provided the veteran 
VCAA notice in July 2004, prior to the December 2003 AOJ 
decision on appeal.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
him physical examinations, and affording him an opportunity 
to testify before an RO hearing officer and/or the Board, 
even though he declined to do so.  All known and available 
records relevant to the issue on appeal were obtained and are 
associated with the veteran's claims file, and the veteran 
does not contend otherwise.  Therefore, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.  

The veteran avers that PTSD results in deficiencies in most 
areas of his life.  He describes total occupational and 
social impairment caused by PTSD symptoms; he alleges that he 
cannot find or retain work and has no interaction with others 
aside from immediate family members.  In his May 2005 
substantive appeal, he asserted that he has difficulty 
adapting to stressful situations and neglects his personal 
hygiene given his limited financial resources.  

In March 2001, a VA physician diagnosed PTSD and chronic 
depression secondary to PTSD.  The veteran complained of 
nightmares, flashbacks, and difficulty sustaining employment 
and personal relationships.  There was no evidence of 
psychosis or speech impairments.  The examiner noted 
occasional suicidal ideation without plan or impulse to act.  

In July 2001, the veteran sought treatment for depression, 
isolation, irritability, apathy, insomnia, nightmares, and 
wishes for death.  There was no evidence of psychosis, 
suicidal ideation, or cognitive impairment.  The veteran 
stated that he stopped using prescribed medications two 
months prior to the examination because he was concerned 
about sexual side-effects.  The veteran stated that he was 
terminated from sanitation work shortly before the 
examination.  

The veteran did not seek additional psychiatric treatment 
until February 2004, when he indicated an intent to resume 
use of psychiatric medications.  During an April 2004 
screening, the veteran denied suicidal ideation, and he was 
fully oriented and linear in thinking.  During a May 2004 
screening, the veteran complained of nervousness, difficulty 
thinking, and depression, but he denied anxiety, sleep 
disturbance, or other mood changes.  There is no evidence 
that the veteran sought psychiatric treatment subsequent to 
those screenings, and the veteran denied ongoing treatment in 
November 2004.

During a November 2004 VA examination, the veteran complained 
of nightmares, paranoia, anger and irritability without 
provocation, and occasional difficulties with concentration.  
He stated that he avoided triggers that reminded him of 
Vietnam.  He described periods of poor sleep and stated that 
he used sleep-aids to control insomnia.  He denied suicidal 
ideation.  He averred that he was guarded against, suspicious 
of, and withdrawn from others, which made it difficult to 
maintain relationships.  He declared that he had not worked 
in the year prior to the examination after he ended a two-
year tenure with a temporary agency.  He identified his 
longest consistent job as a four-year government position in 
1990.  

On examination, the veteran had a depressed affect.  Speech 
was understandable, but the rate and volume of speech were 
low.  Thought processes and memory were normal, insight and 
judgment were poor to fair, and the veteran was oriented to 
person, place, time, and situation.  The veteran described 
hearing whispers and seeing ghosts, but the examiner found 
that those descriptions inconsistent with hallucinations of a 
psychotic disorder.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 50 consistent with 
serious symptoms.

Disability evaluations are determined by the application of 
the schedule of ratings, which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  To evaluate the level of disability, VA must 
consider the complete medical history of the veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).   Where entitlement to compensation has been 
established and the veteran appeals for a higher initial 
disability rating, VA will also analyze the severity of the 
veteran's disability from the time of the initial rating to 
the time of review.  VA will specifically consider whether 
separate "staged" ratings for different periods of time are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  

PTSD is evaluated under Diagnostic Code 9411, which directs 
evaluation under the general rating formula for mental 
disorders outlined in Diagnostic Code 9440.  See 38 C.F.R. § 
4.130.  The general rating formula is as follows: 

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and 
maintain effective 
relationships ...............................................................70

Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short- and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective work 
and 
social relationships ......................................................50

Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally 
functioning satisfactorily, with routine 
behavior, self-care, and conversation 
normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent events) 
...........................30

GAF evaluations are highly probative evidence of the degree 
of psychiatric disability because they relate directly to the 
veteran's social and industrial impairments.  See Massey v. 
Brown, 7 Vet. App. 204, 207 (1994).  A GAF score of 51 to 60 
indicates moderate symptoms or moderate difficulty in social 
or occupational functioning.  A GAF score of 41 to 50 
indicates severe symptoms or any serious impairment in social 
or occupational functioning.  See AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 
(4th ed. 1994).  

The Board finds that a 50 percent rating is warranted under 
Diagnostic Code 9411.  The veteran has a long history of 
depression and has exhibited nominally impaired judgment and 
insight.  He complains of disturbed sleep and impaired 
concentration.  A VA examiner assigned a GAF score of 50, 
indicating serious impairment of social or occupational 
functioning.  The veteran avers that he is isolated from and 
suspicious of others and consequently has difficulty 
preserving relationships.  Evidence also indicates that the 
veteran has difficulty retaining consistent employment.  

A 70 percent rating is not warranted because there is no 
evidence of obsessive rituals, spatial disorientation, panic 
attacks, or affected speech.  There is no evidence that 
depression affects the veteran's ability to function 
independently or appropriately.  The veteran alleges that he 
experiences episodes of unprovoked irritability; however, 
there is no evidence of violence or impaired impulse control.  
The veteran avers that he neglects his personal hygiene, but 
he attributes that oversight to financial limitations.  
Moreover, no physician has noted objective evidence of 
neglect.  In 2001, a VA physician noted a history of suicidal 
ideation, but the veteran denied suicidal thoughts during 
subsequent examinations.  The veteran has intermittent 
employment opportunities and preserves relationships with 
immediate family members.  In aggregate, the veteran has an 
infrequent, sporadic history of psychiatric treatment that 
undermines a finding that his condition is severely 
disabling.  Therefore, although the veteran may exhibit 
symptoms of a 70 percent rating, including problems adapting 
to stress and personal and professional deficiencies, the 
veteran's overall disability picture more nearly approximates 
the criteria of a 50 percent rating.  See 38 C.F.R. § 4.7.  
There is no evidence that the veteran's disability has 
worsened since his initial rating sufficient to warrant a 
separate staged rating for the period of appeal.

The VA schedule of ratings will apply unless exceptional or 
unusual factors make application of the schedular standards 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).   A veteran may be awarded a rating higher than that 
encompassed by the schedular criteria if the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, that application of the 
regular schedular standards is impractical.  See 38 C.F.R. § 
3.321(b)(1).  

Although the veteran asserts that he is totally unemployable 
because of PTSD, he had not identified any specific factors 
that are exceptional or unusual in light of the VA schedule 
of ratings.  The veteran has not been hospitalized for PTSD, 
and evidence of record does not demonstrate any exceptional 
limitation beyond that contemplated in the schedule of 
ratings.  The Board appreciates that PTSD symptoms have a 
markedly adverse impact on the veteran's employability; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38. C.F.R. § 
3.321.  Therefore, any assignment of a compensable rating is 
recognition of that loss.   Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  See also 38 C.F.R. § 4.1 ("the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability").  Consequently, the Board finds that a 50 
percent rating adequately reflect the veteran's clinically 
established impairments, and an extra-schedular rating for 
PTSD is denied.


ORDER

An initial rating higher than 50 percent for PTSD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


